Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 2/15/2022. With the amendments, claims 1, 3, 4, 6, 7, 9, 10, 12, 14 and 15 remain pending.  Claims 1, 3, 4, 6, 9, 10, 12, 14 and 15 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/2022, with respect to claims, as amended, have been fully considered and are persuasive. The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9, 10, 12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator;
said stator includes a plurality of phase groups each including a plurality of circuits;
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage;
each of said plurality of phase conductors of one of said plurality of phase groups carrying the alternating current voltage with a phase difference compared to said plurality of phase conductors of another one of said plurality of phase groups;
a rotor extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors;
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots, wherein said plurality of stator slots that include at least one of said plurality of phase conductors carrying the alternating current voltage with another one of said plurality of phase conductors carrying the alternating current voltage with the phase difference are shared slots and said plurality of stator slots that include said plurality of phase conductors carrying the alternating current voltage with another one of said plurality of phase conductors carrying the alternating current voltage with no phase difference are same slots; and 
said plurality of circuits each arranged within said plurality of layers in said plurality of stator slots with balanced quantities of said same slots and said shared slots for reducing stator losses at high rotational speeds of said rotor relative to said stator 
wherein said plurality of phase groups includes a first phase group including a first primary parallel circuit of said plurality of winding sets connected in series with one another from a central phase node to a first phase source node and a first secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and a first tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and said plurality of phase groups includes a second phase group including a second primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a second phase source node and a second secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and a second tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and said plurality of phase groups includes a third phase group including a third primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a third phase source node and a third secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node and a third tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node;
wherein said plurality of winding sets for each of said first primary parallel circuit and said second primary parallel circuit and said third primary parallel circuit and said first secondary parallel circuit and said second secondary parallel circuit and said third secondary parallel circuit and said first tertiary parallel circuit and said second tertiary parallel circuit and said third tertiary parallel circuit includes six winding sets.
Claim 1 is now amended to incorporate the subject matter of claims 2 and 5.  The original version of claim 1 was rejected in view of Neet et al. (U. S. Patent 10581,292. The original version of claim 2 was rejected in view of a combination of Neet et al. and Rahman et al. (U. S. Patent 9,379,586).  Claim 5 was considered rejected, but allowable.  The current version of claim 1 is considered to be allowable for the reasons applied to the original claim 5.  Claim 1 is considered to be non-obvious over the closest related prior art. 
Claims 3 and 4 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 6 is allowable for an electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator; 
said stator includes a plurality of phase groups each including a plurality of circuits;
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage;
a rotor extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors;
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots; and 
said plurality of phase groups includes a first phase group having a first phase resistance and a second phase group having a second phase resistance and a third phase group having a third phase resistance and the first phase resistance and the second phase resistance and the third phase resistance are all equal wherein said plurality of phase conductors each includes a plurality of hairpin conductors interconnected with one another; 
wherein said plurality of hairpin conductors each have a pair of legs and each of said pair of legs is separately disposed in one of said plurality of stator slots to define a pitch being a number of said plurality of slots spanned by one of said pair of legs; 
wherein said second predetermined quantity of said shared slots is two shared slots and said first predetermined quantity of said same slots is four same slots.  
Claim 6 was considered rejected, but allowable.  Claim 6 was amended with further  limitations of the original claims 8, 9 and 13. The reasons applied for the allowability of original claim 13 now applies as the reason for allowance of amended claim 13. Claim 6 is considered to be non-obvious over the closest related prior art. 
Claim 7, 12 and 14 are allowable for dependence on the allowable independent claim 13 and for the citation of further distinguishing subject matter.
Claim 10 is allowable for an electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator; 
said stator includes a plurality of phase groups each including a plurality of circuits;
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage;
a rotor extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors;
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots; and 
said plurality of phase groups includes a first phase group having a first phase resistance and a second phase group having a second phase resistance and a third phase group having a third phase resistance and the first phase resistance and the second phase resistance and the third phase resistance are all equal wherein said plurality of phase conductors each includes a plurality of hairpin conductors interconnected with one another; 
wherein said plurality of hairpin conductors includes three hairpin conductors forming three coils.
Claim 10 was considered rejected, but allowable.  Claim 10 was amended with the underlying limitations of the original claims 8 and 6. The reasons applied for the allowability of original claim 10 now applies as the reason for allowance of amended claim 10. Claim 10 is considered to be non-obvious over the closest related prior art. 
Claim 9 is allowable for dependence on the allowable independent claim 10 and for the citation of further distinguishing subject matter.
Claim 15 is allowable for an electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator;
said stator includes a plurality of phase groups each including a plurality of circuits;
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage;
a rotor extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors;
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots; and 
said plurality of phase groups includes a first phase group having a first phase resistance and a second phase group having a second phase resistance and a third phase group having a third phase resistance and the first phase resistance and the second phase resistance and the third phase resistance are all equal wherein said plurality of phase conductors each includes a plurality of hairpin conductors interconnected with one another;
wherein said plurality of hairpin conductors each have a pair of legs and each of said pair of legs is separately disposed in one of said plurality of stator slots to define a pitch being a number of said plurality of slots spanned by one of said pair of legs;
  wherein said plurality of phase conductors extend through said stator slots to define a plurality of North poles and a plurality of South poles;
wherein said plurality of North poles includes three North poles and said plurality of South poles includes three South poles.
Claim 10 was considered rejected, but allowable.  Claim 15 was amended with the underlying limitations of the original claims 9, 8 and 6.. The reasons applied for the allowability of original claim 10 now applies as the reason for allowance of amended claim 10. Claim 10 is considered to be non-obvious over the closest related prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 25, 2022